          Case 3:20-cv-00150-RNC Document 91 Filed 04/12/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 DANIEL REASE, individually and on behalf
 of all others similarly situated,

         Plaintiff,                                 Case No.: 3:20-cv-00150-RNC

 v.                                                 Hon. Robert N. Chatigny

 CHARTER COMMUNICATIONS, INC.,

         Defendant.

      DEFENDANT’S RESPONSE TO PLAINTIFF’S NOTICES OF SUPPLEMENTAL
                 AUTHORITY FILED ON MARCH 8, 10, AND 17
        Defendant Charter Communications, Inc. (“Charter”) hereby responds to Plaintiff’s notices

of supplemental authority in opposition to Charter’s motion for judgment on the pleadings. See

Docs. 81, 82, and 83. Plaintiff’s notices direct the Court to orders in the following cases: Bakov

v. Consolidated World Travel, No. 1:15-cv-02980, ECF 332 (N.D. Ill. Mar. 8, 2021); Bonkuri v.

Grand Caribbean Cruises, Inc., No. 0:20-cv-60638, ECF 38 (S.D. Fla. Jan. 19, 2021); Miles v.

Medicredit, Inc., No. 4:20-cv-001186, ECF 28 (E.D. Mo. Mar. 9, 2021); Boisvert v. Carnival

Corp., No. 8:20-cv-02076, ECF 30 (M.D. Fla. March 12, 2021); Massaro v. Beyond Meat, Inc.,

No. 3:20-cv-00510, ECF 92 (S.D. Cal. Mar. 12, 2021); Gabertan v. Walmart, Inc., No. 3:20-cv-

05520, ECF 73 (W.D. Wash. Mar. 5, 2021); Distasio v. Edible Arrangements, LLC, No. 3:16-cv-

00538, ECF 135 (D. Conn. Feb. 1, 2021); Johansen v. Loandepot.com, LLC, No. 8:20-cv-00919,

ECF 71 (C.D. Cal. Jan. 31, 2021); and Rieker v. National Car Cure, LLC, No. 3:20-cv-05901, ECF

10 (N.D. Fla. Jan. 5, 2021). As set forth below, two of these cases are entirely irrelevant to the

question before the Court on Charter’s motion for judgment on the pleadings: whether the speech

restriction that was held content-discriminatory by the Supreme Court—47 U.S.C. §

227(b)(1)(A)(iii)—can nonetheless be enforced in an unequal manner against conduct allegedly

committed during the time the restriction was discriminatory.        The remaining cases were

incorrectly decided.



                                                1
         Case 3:20-cv-00150-RNC Document 91 Filed 04/12/21 Page 2 of 5




I.     Gabertan v. Walmart and Johanssen v. Loandepot.com, LLC.

       Neither Gabertan nor Johanssen is relevant to Charter’s pending motion because neither

case addresses whether the Court has subject matter jurisdiction over alleged violations of 47

U.S.C. § 227(b)(1)(A)(iii) arising prior to the Supreme Court’s decision in Barr v. American

Association of Political Consultants, Inc., 140 S. Ct. 2335 (2020). Gabertan explicitly states in

footnote 3 that it “need not reach” the subject matter jurisdiction argument. See 3:20-cv-05520,

ECF No. 73. Similarly, Johanssen addressed a claim under an entirely different section of the

statute, 227(c). See No. 8:20-cv-00919, ECF No. 71 at *5 (“the 2015 amendment at issue in AAPC
had no impact on Section 227(c)”). Because neither case addressed the relevant question, they are

entirely irrelevant to Charter’s motion.

II.    Remaining Cases.

       To the extent the remaining cases purport to stand for the proposition that the

unconstitutional speech restriction at issue in Charter’s pending motion can be enforced in an

unequal manner pre-AAPC, they were incorrectly decided, and inconsistent with the binding

majority holding in AAPC as well as prior binding, unanimous Supreme Court precedent.

       The majority in AAPC held that the “robocall restriction, with the government-debt

exception” is unconstitutional because it “violates the First Amendment” to “favor[] debt-

collection speech over political and other speech.” 140 S. Ct. at 2343, 2346-47. Six Justices joined

this holding. Id. at 2343. This core holding means that Charter cannot face liability for the same

speech government collectors were permitted to make. If the Constitution requires equal treatment

in 2021, it also requires it between 2019-20, when the calls in this case allegedly occurred. The

Supreme Court unanimously reached this same conclusion fifty years ago in Grayned v. City of

Rockford. 408 U.S. 104, 107 n.2 (1972) (in reversing conviction under speech restriction,

concluding that statutory speech restriction on protesting was unconstitutional, not exception

allowing labor protests, even though exception is what created the constitutional infirmity).

       Further, retroactively removing the government debt exception as if it never existed—

which is the necessary implication of the erroneous district court opinions finding that AAPC’s


                                                 2
          Case 3:20-cv-00150-RNC Document 91 Filed 04/12/21 Page 3 of 5




severance is retroactive—would impose trillions in liability on government collectors for conduct

Congress expressly deemed legal via the government debt exception. See, e.g., Boisvert, No. 8:20-

cv-02076, ECF 30, at 5-6. That is an impossible result, as courts cannot impose ex post facto

liability, particularly not retroactive liability that would bankrupt any company that collected

government debt. See Marks v. United States, 430 U.S. 188, 191–92 (1977) (constitutional right

to be free from ex post facto laws is “protected against judicial action by the Due Process Clause

of the Fifth Amendment.”). The only solution to that constitutional problem is exempting all

government collectors from liability from 2015-20 based on “fair notice” or due process. Doing
so, however, asks the judiciary to permit the exact same rule that AAPC deemed unconstitutional:

“everyone is liable but government debt collectors.” 140 S. Ct. at 2343, 2346-47 (Six Justices

holding restriction was unconstitutional for this exact reason). But, the judiciary, of course, is just

as powerless as Congress to create a rule or remedy that violates the First Amendment or to apply

a statute in such a manner. Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 570 (1976) (district

court order restraining coverage of trial violated First Amendment; courts may only impose speech

restrictions if no less speech restrictive options available).

        Thus, the only way to avoid a constitutional violation is to not enforce the restriction from

2015-20, as Charter has argued in its moving papers, and as several courts, as well as the ACLU

and several of the Country’s most prominent Constitutional scholars, have agreed is the only

permissible result. See Creasy v. Charter Comms., Inc., --- F. Supp. 3d ----, 2020 WL 5761117

(E.D. La. Sept. 28, 2020); Lindenbaum v. Realgy, LLC, --- F. Supp. 3d ----, 2020 WL 6361915

(N.D. Ohio Oct. 29, 2020); Lindenbaum v. Realgy, LLC, No. 20-4252, ECF 37-1, (6th Cir. Mar.

18, 2021); Cunningham v. Matrix Fin. Servs., et al., No. 4:19-CV-896, 2021 WL 1226618, at *1

(E.D. Tex. Mar. 31, 2021).




                                                   3
 Case 3:20-cv-00150-RNC Document 91 Filed 04/12/21 Page 4 of 5




Dated: April 12, 2021.
                                   KABAT CHAPMAN & OZMER LLP

                                   /s/ Ryan D. Watstein
                                   Ryan D. Watstein (pro hac vice)
                                   rwatstein@kcozlaw.com
                                   171 17th Street NW, Suite 1550
                                   Atlanta, Georgia 30363
                                   (404) 400-7300
                                   (404) 400-7333 (fax)

                                   Paul A. Grammatico (pro hac vice)
                                   pgrammatico@kcozlaw.com
                                   333 S. Grand Avenue, Suite 2225
                                   Los Angeles, California 90071
                                   (213) 493-3988
                                   (404) 400-7333 (fax)

                                   ROBINSON & COLE LLP

                                   Brian E. Moran
                                   Connecticut Bar No. ct05058
                                   bmoran@rc.com
                                   Trevor L. Bradley
                                   Connecticut Bar No. ct29993
                                   tbradley@rc.com
                                   1055 Washington Boulevard
                                   Stamford, CT 06901
                                   203-462-7500
                                   203-462-7599 (fax)

                                   Counsel for Defendant Charter
                                   Communications, Inc.




                               4
           Case 3:20-cv-00150-RNC Document 91 Filed 04/12/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

          I certify that today I filed DEFENDANT’S RESPONSE TO PLAINTIFF’S NOTICES

OF SUPPLEMENTAL AUTHORITY FILED ON MARCH 8, 10, AND 17 using the Court’s

CM/ECF system, which will automatically send a notice of electronic filing to all counsel of

record.

          DATED: April 12, 2021                  /s/ Ryan D. Watstein
                                                 Ryan D. Watstein (pro hac vice)




                                             5
